        Case 2:20-cr-00579-SVW Document 682 Filed 07/12/21 Page 1 of 1 Page ID #:11070
CATHERINE S. AHN (Cal. Bar No. 248286)
1100 United States Courthouse
312 North Spring Street, Los Angeles, California 90012
(213) 894-2424; catherine.s.ahn@usdoj.gov



                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA                                    CASE NUMBER:

                                                                              20-579-(A)-SVW
                                             PLAINTIFF(S)
                  v.
RICHARD AYVAZYAN, ET AL.                                             NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually      Filed ✔ Lodged : (List Documents)
Physical Disc to be Lodged Under Seal (Gov't. Exhibit O attached to the Declaration of FBI Special Agent
Justin Palmerton (filed under seal)) (with notice and service to parties; see attached certificate of service).




Reason:
 ✔        Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




July 12, 2021                                                 Catherine S. Ahn
Date                                                          Attorney Name
                                                              United States of America
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
